DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's amendment and remarks, filed 6/10/21, are acknowledged.
	Claim 1 has been amended.
	Claims 1, 5, 8-11 are pending and are under examination.

In view of Applicant’s claim amendments, only the following rejections remain.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 1, 5, 8-11, are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US 20060240033, in view of Kornbluth et al., 2006, US 2005/0149000, and 20040228848 (of record).
The ‘033 publication teaches a therapeutic vaccine composition comprising an allogeneic MHC class I molecule (i.e. an alloantigen that is expressed on activated TH1 cells and an alloantigen that can be engulfed by APCs, see page 4 and 14).  The ‘033 publication teaches that the composition can be combined with other adjuvants and immune stimulatory molecules, such as pro-inflammatory cytokines IFN-gamma or GM-CSF (see page 14, in particular).  The ‘033 publication teaches administration by formulation with a solution or with polymeric materials or by implantation by injection as a depot (see paragraph 134, in particular). The ‘033 publication teaches that the allogenic MHC acts as an adjuvant for inducing an inflammatory reaction and can be 
The ‘033 publication does not teach CD40L or a chip.
Kornbluth et al. teach that CD40L is as adjuvant that induces an immune response and that combinations of adjuvants may provide enhanced or synergistic effects in inducing immunity.  In particular, Kornbluth teaches combined use of cytokines such as GM-CSF and IFN-gamma with CD40L as a synergistic combination (see page 1094, in particular).  See also the ‘848 publication which teaches that CD40L and cytokines and alloantigen (expressed on allogeneic T cells) are a useful combination for inducing a host anti-tumor immune response.
The ‘000 publication teaches miniaturized drug delivery devices for controlled release of a drug such as a vaccine (see page 1 and 3, in particular).  The ‘000 publication teaches that the delivered drug can be in any pharmaceutically acceptable carrier. The ‘000 teaches that the device is a microchip that can contain the drug molecules within a reservoir section, i.e. the molecules are “embedded” in the chip, see page 1, in particular.  The ‘000 publication teaches small devices that can be implanted using a catheter or other injectable means.  
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include CD40L as an adjuvant, as taught by Kornbluth, in the composition of the ‘033 publication.  The ordinary artisan at the time the invention was made would have been motivated do so since Kornbluth et al. teach that CD40L is as adjuvant that induces an immune response and that combinations of adjuvants may provide enhanced or synergistic effects in inducing immunity.  In particular, Kornbluth teaches combined use of cytokines such as GM-CSF and IFN-gamma combined with CD40L as a synergistic combination.  Additionally, the ordinary artisan would have a reasonable expectation of success in combining CD40L, with the cytokines and alloantigen MHC components of the ‘033 publication, since the ‘848 publication teaches that said components (expressed on allogeneic T cells) are a useful combination for inducing a host anti-tumor immune response.  Furthermore, the ordinary artisan would be motivated to use the microchip delivery of the ‘000 publication 
Alternatively, it would also be obvious to formulate the vaccine composition made obvious above in the form of a depot with a polymer for injection as taught by the ‘333 publication.  This would amount to a polymer matrix “embedded” with the components and could also meet the limitation of an injectable “wafer” within the scope of the present claims.
	Applicant’s arguments filed 6/1/21 have been fully considered, but they are not persuasive.
	Applicant argues that the rejection relies on impermissible hindsight reasoning. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant further argues that the presently claimed invention does not require the presence of an antigen as one of three components, while the ‘033 publication relates to a vaccine composition comprising at least a disease antigen and allogeneic antigen and does not contemplate a composition without a disease antigen.
The present claims are directed to a composition “comprising” at least three components.  The term “comprising” is an open term that does not exclude the presence of unrecited elements, such as a disease antigen, and the claims would encompass a composition comprising other antigens, in addition to an alloantigen.
Applicant further argues that Kornbluth teach a laundry list of different adjuvants and amounts to an obvious to try rationale with no indication as to which parameters are critical or which choices would be likely to be successful.
References may be relied upon for all that they suggest to the ordinary artisan.  Kornbluth specifically identifies CD40L as an adjuvant, and teaches that when 
Applicant further argues that the ‘848 publication teaches activated T cells and indicates a number of components produced by the activated T cells that are important, but gives no indication of which parameters are critical or important.
The ‘848 publication teaches that inducing a Th1 anti-alloantigen immune response provides a by-stander effect which helps sustain anti-tumor immune responses (see paragraph 55, in particular).  The ‘848 publication teaches that to achieve this effect requires expression of type I cytokines IL-2, IFNgamma, as well as expression of activation markers such as HLA-DR (alloantigen) and CD40L (see paragraph 58, in particular). The reference explains that the cytokines are important for inducing anti-tumor responses, and that CD40L is important for activating dendritic cells (see page 6, in particular).  Thus, the ‘848 publication, and Kornbluth provide specific motivation and a reasonable expectation of success for including Th1 cytokines, as well as CD40L, as adjuvants in the MHC alloantigen composition of the ‘303 publication to enhance anti-tumor immunity and activate dendritic cells. 
Applicant argues that the combined cited prior art does not provide a reasonable expectation of success.
The cited references provide a reasonable expectation of success for the reasons set forth above. 

No claim is allowed. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Amy E. Juedes							
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644